Martin, J.
The appellant complains of a judgment which allows his claim for medical services to the testator, but denies any privilege therefor, the court being of opinion, that the testator died in consequence of having been shot; while the appellant contends, that he died of the sickness during which he was attended by him; and this is the only question which the case pre*92sents for our solution. The testimony shows, that the testator’s disease was such, that the appellant’s services could only tend to the mitigation of his sufferings, but could not have prevented a fatal termination. It appears, that the wound which he received from a pistol shot was the immediate cause of his death.
The Civil Code, art. 3158, gives a privilege for all charges of whatever nature, occasioned by the last sickness. If the Code contained no explanation of this article,'there is no doubt the appellant would be entitled to the privilege ; but art. 3166, informs us, that “ the last sickness is considered to be that of which the debtor died.” It is, therefore, clear, that the physician has no privilege on the estate rf a testator who did not die from sickness ; and the appellant’s counsel, in his brief, tells us, that “ he was shot dead by some unseen and unknown hand.”
The Judge of Probates did not err.

Judgment affirmed.